     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 1 of 22
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                    IN THE UNITED STATES DISTRICT COURT                 May 19, 2021
                     FOR THE SOUTHERN DISTRICT OF TEXAS              Nathan Ochsner, Clerk
                              HOUSTON DIVISION



DEBORAH B. DEAN, on behalf             §
of herself and all others              §
similarly situated,                    §
                                       §
                    Plaintiff,         §
                                       §      CIVIL ACTION NO. H-21-0242
V.                                     §
                                       §
BIGGS & GREENSLADE, P.C. and           §
ATLAS CREDIT CO., INC.,                §
                                       §
                    Defendants.        §




                       MEMORANDUM OPINION AND ORDER



      Plaintiff Deborah B. Dean ("Plaintiff") asserts individual and

collective claims against Biggs & Greenslade, P.C.               ("B&G") and

Atlas Credit Co., Inc. ("Atlas") (collectively, "Defendants") for
violations of the Fair Debt Collection Practices Act, 15 U.S.C.
§ 1692, et seg. ("FDCPA") and the Texas Debt Collection Act, Tex.
Fin. Code   § ·   392, et seg. ("TDCA").1    Pending before the court is
Defendants' Joint Motion to Compel Arbitration ("Defendants' Motion
to Compel") (Docket Entry No. 11).            For the reasons explained
below, Defendants' Motiop to Compel will be granted.



      Class Action Complaint ("Complaint"), Docket Entry No. 1,
      1

p. 1 11. All page numbers for docket entries in the record refer
to the pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 2 of 22



                  I.    Factual and Procedural Background

      Plaintiff        is    the   borrower   under   a   Consumer    Credit

Disclosure - Promissory Note (the "Note") dated February 6, 2020,

and made in favor of Atlas. 2        The Note states in part:

     Any dispute or claim resulting from or relating to this
     contract will be settled by arbitration directed by the
     American Arbitration Association under its Commercial
     Arbitration Rules.    By agreeing to this arbitration
     provision, you waive your right to a jury trial.



     Atlas engaged B&G to collect on the alleged debt. 3             B&G sent

Plaintiff a collection letter dated August 26, 2020. 4           The letter

stated that "[B&G] has been retained by Atlas Credit Co., Inc., to

collect the outstanding obligation owed by [Plaintiff]                in the

amount of $1066. 50. " 5      The Collection Letter further stated:         "If

arrangements for the prompt payment of this debt are not made

within thirty      (30)     days from the date of this letter,       we will

recommend to our client that suit be filed against you." 6                  The

letter instruct�d Plaintiff to "send a certified check or money


     2
      Note, Exhibit A-1 to Defendants'          Motion to Compel, Docket
Entry No. 11-1, p. 5.
     3
      Complaint, Docket Entry No... 1, p. 3 1 22; Defendants' Motion
to Compel, Docket Entry No. 11; p. 2 � I.
     4
      Letter to Deborah Dean from Biggs & Greenslade Law Re:
Delinquent Credit Account at Atlas Credit Co., Inc. ("Collection
Letterll), Exhibit A to Complaint, Docket Entry No. 1, p. 13.
     5
         Id.
     6
         Id.
                                       -2-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 3 of 22



order to your local Atlas Credit branch in the· amount of $1066.50

made payable t·o Atlas Credit Co. I Inc. [,]          II    and warned Plaintiff

that if she failed to pay the full amount or otherwise contact B&G
within thirty days of receipt of the letter, B&G was "authorized to
pursue           1 legal actions riecessary to collect this debt. 117        The
letter also stated:

       Unless, within thirty days from receipt of this letter,
       you dispute the validity of the debt or any portion of
       it, I will assume the debt to be valid. If, within that
       same thirty-day period, you notify me in writing that the
       debt or any portion of it is disputed, I will obtain a
       verification of the debt and I wi     mail you a copy of
       the verification. 8



       On September 9, 2020, Plaintiff sent to B&G (with a copy to
Atlas) a written dispute and request for verification letter via
Certified Mail. 9

       On January 25, 2021, Plaintiff filed a putative class action

"on behalf of herself and all others similarly situated,11 alleging
that Defendants violated the FDCPA and TDCA. 10                Plaintiff alleges
that       the    Collection   Letter   "employ[ed]        false,   decept   or
misleading representations,"            including the representation that
Defendants would give Plaintiff thirty days to satisfy the debt




      Letter to Biggs & Greenslade, P.C. from Deborah B. Dean Re:
       9

DISPUTED Credit Account at Atlas Credit Co., Inc. ("Dispute
Letter"), Exhibit B to Complaint, Docket Entry No. 1, pp. 15 16.
       10
            complaint, Docket Entry No. 1, p. 1.
                                        -3-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 4 of 22



before commencing legal action, "because Atlas filed suit pro se

against Plaintiff on September 1, 2020 - a mere six (6) days after

the date of the Collection Letter."11                         Plaintiff further alleges

that the letter illegally demanded that Plaintiff arrange to pay

the debt within thirty days from the date of the letter, when the

FDCPA at 15 U.S.C.                      §   1692g (a) (3) affords Plaintiff "thirty days

after receipt of the [Collection Letter] to dispute the validity of

the debt" (emphasis in original) .12                      Plaintiff also alleges that by

threatening to recommend that Atlas take legal action to collect

the debt, B&G's letter overshadowed or was inconsistent with her

dispute rights under the FDCPA, 15 U.S.C.                       §   1692g (e) .13   Plaintiff

seeks to hold Atlas "vicariously liable [under the TDCA] for the

unlawful collection activities carried out by B&G on its behalf."14

     On March 12, 2021, Defendants filed their Motion to Compel

contending that Plaintiff must arbitrate her individual claims

against Defendants. 15                       Plaintiff responded on April 9,          2021, 16

arguing that (1) Defendants have failed to establish the existence


     11   Id. at    4     1       27.
     12Id. at 5           1       30.
     13   Id.   �   31.
     14Id. at 10              1    57.h.
     15Defendants' Motion to Compel, Docket Entry No. 11, p. 1.
     16Plaintiff's Response in Opposition to Defendants' Joint
Motion to Compel Arbitration ("Plaintiff's Response") , Docket Entry
No. 14.
                                                    -4-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 5 of 22



of a binding arbitration agreement between Atlas and Plaintiff; 17

(2) as Plaintiff's case is a putative class a�tion, Defendants are

unable to compel arbitration; 18 (3) Atlas waived any right to compel

arbitration by suing Plaintiff in state court; 19 and (4) even if the

court would compel Plaintiff to arbitrate her claims against Atlas,

B&G should not be able to likewise compel arbitration because B&G

was not a party to the arbitration contract.20                   On April 16, 2021,

Defendants filed their reply.21


                                 II.    Legal Standard

      In enacting the Federal Arbitration Act                     ("FAA" ) ,   9 U.S. C.

§§   1,    et seq.,      Congress      "expressed      a strong     policy      favoring

arbitration before litigation, and the courts are bound to take

notice      of   this    broad       policy    as    well   as   specific      statutory

provisions in dealing with arbitration clauses in contracts."

J.S. & H. Construction Co. v. Richmond County Hospital Authority,

473 F.2d 212, 214-215 (5th Cir. 1973).                  The FAA provides that "[a]

written provision in any                      contract evidencing a transaction

involving        commerce      to    settle     by    arbitration     a   controversy


      17
          Id. at 2   �   II.a.
      1
          sid. at 2-3    �   II.b.
      1
          9Id. at 3-5    �   II.c.
      20Id. at 5-6           II.d.
                         �
     21Reply in Support of Defendants' Joint Motion to Compel
Arbitration ("Defendants' Reply"), Docket Entry No. 15.
                                              -5-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 6 of 22



thereafter arising out of such contract or transaction . . . shall

be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract."

9 U.S.C. § 2.      Section 4 of the FAA permits a party to seek an

order compelling arbitration if the other party has failed to

arbitrate under a written agreement.          9   u.s.c.   §   4.     "The party

resisting arbitration bears the burden of showing that he is

entitled to a jury trial under § 4 of the Arbitration Act."

Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d

1148,    1154   (5th Cir.   1992)   (internal quotations and citation

omitted).

        Courts apply a two-step inquiry when ruling on a motion to

compel arbitration.     Edwards v. Doordash, Inc., 888 F.3d 738, 743

(5th Cir. 2018) (citing Klein v. Nabors Drilling USA L.P., 710 F.3d

234, 236 (5th Cir. 2013)).     "First, the court asks whether there is

a valid agreement to arbitrate and,          second,   whether the current

dispute falls within the scope of a valid agreement."                 Id.

        "Determining whether there is a valid arbitration agreement is

a question of state contract law and is for the court."               Huckaba v.

Ref-Chem, L.P., 892 F.3d 686, 687 (5th Cir. 2018) (citing Kubala v.

Supreme Production Services,        Inc.,   830 F.3d 199,      202     (5th Cir.

2016)).     Because arbitration is a matter of contract between the

parties, the strong federal policy favoring arbitration does not

apply to the initial determination of whether there is a valid

agreement to arbitrate.       Klein,   710 F. 3d at 236.            " [T] he party

                                    -6-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 7 of 22



moving to compel arbitration must show that the agreement meets all

of the requis:i.. te · contract elements."    Huckaba, 892 F.3d at· 688.

The movant must only prove the existence of an agreement by a

preponderance of the evidence.       Grant v. Houser, 469 F. App'x 310,

315 (5th Cir. 2012).

     District courts within the Fifth Circuit apply a summary­

judgment-like standard when considering this question.           Johnson v.

CMI Group, No. 3:19-CV-2361-N, 2020 WL 8461518, at *4 (N.D. Tex.

Dec. 29, 2020), report and recommendation adopted, No. 3:19-CV-

2361-N, 2021 WL 424279 (N.D. Tex. Feb. 8, 2021).              "[T]he moving

party must first 'present evidence sufficient to demonstrate an

enforceable agreement to arbitrate."' Id.             (quoting Clutts       v.

Dillard's,   Inc.,   484 F. Supp. 2d 1222,        1224    (D. Kan. 2007)).

'"This burden does not require the moving party to show initially

that the agreement would be enforceable, merely that one existed.'"

Id. (quoting Hines v. Overstock.com, Inc., 380 F. App'x 22, 24 (2d

Cir. 2010) (emphasis in original)).       "Once this burden has been met

by the movant,    the burden shifts to the non-movant to raise a

genuine dispute of material fact regarding the existence of an

agreement to arbitrate."     Id. (citing Hancock v. American Telephone

and Telegraph Co., Inc., 701 F.3d 1248, 1261             (10th Cir. 2012)).

"'Just as in summary judgment proceedings, a party cannot avoid

compelled arbitration by generally denying the facts upon which the

right to arbitration rests;        the party must identify specific

evidence in the record demonstrating a material factual dispute for

                                    -7-
   Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 8 of 22



trial.111
             Id. (quoting Tinder v. Pinkerton Security, 305 F.3d 728,

735 (7th Cir. 2002)).

     " [I] n step two of the analysis, determining the scope of a
valid arbitration agreement               we apply the federal policy and
resolve ambiguities in favor of arbitration."          Klein, 710 F.3d at
237 (internal citation omitted).          " [W] hen a court interprets []
provisions in an agreement covered by the FAA, 'due regard must be
given to the federal policy favoring arbitration, and ambiguities
as to the scope of the arbitration clause itself resolved in favor
of arbitration.'" Mastrobuono v. Shearson Lehman Hutton, Inc., 115
S. Ct. 1212, 1218 (1995) (quoting Volt Information Sciences, Inc.
v. Board of Trustees of Leland Stanford Junior University, 109
-S. Ct. 1248, 1255 (1989)).       "Under the FAA, parties are free to
delegate questions to an arbitrator, including questions regarding
the validity and scope of the arbitration provision itself."
Arnold v.     Homeaway,   Inc.,   890 F.3d 546,    551   (5th Cir. 2018)
(internal citation omitted}.       "However, courts may not assume that
parties have agreed to arbitrate threshold questions absent clear
and unmistakable evidence of their intent to do so."             at 551-52
(citing First Options of Chicago. Inc. v. Kaplan, 115 s. Ct. 1920,
1925 (1995)).     The Fifth Circuit has held that "stipulating that
the A[merican] A[rbitration] A[ssociation] Rules will govern the
arbitration of disputes constitutes such 'clear and unmistakable'
evidence."     Id. at 552 (citing Petrofac, Inc. V. Dyn-McDermott
Petroleum Operations Co., 687 F.3d 671, 674-75 (5th Cir. 2012}}.

                                    -8-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 9 of 22




                                III.   Analysis

A.    The Existence of an Arbitration Agreement

      Plaintiff argues that Atlas has not satisfied its burden of
showing that a binding arbitration agreement exists between it and
Plaint        22
                   Atlas argues that it has carried its burden by proving
the existence of the Note.23
      "Under Texas law, a binding contract requires: '(1) an offer;
(2) an acceptance in strict compliance with the terms of the offer;
(3) a meeting of the minds; (4) each party's consent to the terms;
and (5) execution and delivery of the contract with intent that it
be mutual and binding.'"         Huckaba, 892 F.3d at 689 {quoting In re
Capco Energy,         Inc.,   669 F.3d 274,   279-80    (5th Cir,    2012)).
"'Meeting of the minds' describes the mutual understanding and
assent to the agreement regarding the subject matter and the
essential terms of the contract."        Bandera County v. Hollingsworth,
419 S.W.3d 639, 645 {Tex. App.-San Antonio 2013, no pet.).               "The
determination of a meeting of the minds,               and thus offer and
acceptance, is based on the objective standard of what the parties
said and did and not on their subjective state of mind."                In re
Capco Energy, Inc., 669 F. 3d at 280 {quoting Copeland v. Alsobrook,
3 S.W. 3d 598, 604 (Tex. App. 1999))..



      22
           Plaintiff's Response, Docket Entry No. 14, p. 2.
      23
           Defendants' Reply, Docket Entry No. 15, p. 2.
                                       -9-
   Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 10 of 22



        Atlas     attached    a   copy    of    the   Note   as   Exhibit    A-1   to

Defendants' Motion to Compel. 24            The terms of the Note include an

offer to extend credit in exchange for a promise to pay, as well as
an agreement to arbitrate " [aJ ny dispute or claim resulting from or
relating to this contract. 1125          Plaintiff does not argue that these
essential terms are unclear.             The Note appears to bear Plaintiff's
signature, 26 and Plaintiff does not dispute that the signature is

hers.        In her Response Plaintiff.lists the elements of a contract
that must be proven for the arbitration agreement to be valid and
binding, 27 but does not specifically argue that any one of these
elements is missing (i.e., she does not argue that there was no
offer, no acceptance, or no mutual consent).
        Atlas submitted a declaration by its CFO, who declared under
penalty of perjury and based on his personal knowledge as custodian

of Atlas's business records that. "Exhibit A-1 is an original record

or an exact duplicate of the original record                         1128
                                                                            The Fifth

Circuit has held that an uncontroverted affidavit is sufficient to
show by a preponderance of the evidence that an arbitration
agreement existed.           See, e.g., Houser, 469 F. App'x at 315; Banks


      Note, Exhibit A-1 to Defendants' Motion to Compel, Docket
        24

Entry No. 11-1, p. 5.
        25Id.


        26Id.

        27
             Plaintiff's Response, Docket Entry No. 14, p. 2 � II.a.
      Declaration of Brandon L. Mays, Exhibit A to Defendants'
        28

Motion to Compel, Docket Entry No. 11-1, p. 2.
                                         -10-
      Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 11 of 22



v. Mitsubishi Motors Credit of America Inc., 156 F. App'x 710, 712

(5th Cir. 2005}.          The court holds the same in this case.
       Plaintiff     does     not    challenge    the   sufficiency    of      the
declaration or the authenticity of the Note.               Plaintiff offers no
evidence to create a genuine issue of material fact about whether
an arbitration agreement exists.         Plaintiff \\cannot avoid compelled

arbitration by generally denying the facts upon which the right to
arbitration rests[,]" but "must identify specific evidence in the
record demonstrating a material factual dispute for trial."                 See
Johnson, 2020 WL 8461518, at *4.              Because Plaintiff has not done
so, the court concludes that a valid arbitration agreement exists.


B.     Scope of the Arbitration Agreement

       Whether    Plaintiff's claims are          within   the scope of the
arbitration agreement is a question for the arbitrator, ·not the
court, to decide:          "Just as the arbitrability of the merits of a
dispute depends upon whether the parties agreed to arbitrate that
dispute, so the question 'who has the primary power to decide
arbitrability' turns upon what the parties agreed about that
matter."      First · Options of Chicago. Inc. v. Kaplan, 115 s. Ct.
1920, 1923       {1995}    {internal citations omitted}.          "We will not
assume that the parties agreed to arbitrate arbitrability ' [u] nless
the    parties     clearly     and    unmistakably      provide   otherwise.'"
Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d
671, 675 {5th Cir. 2012)            {quoting AT & T Technologies, Inc. v.
Communications Workers of America, 106 s. Ct. 1415, 1418 {1986}}.
                                       -11-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 12 of 22



Express adoption of the AAA Rules presents clear and unmistakable

evidence that the parties agreed to arbitrate arbitrability.
Petrofac, 687 F.3d at 675.
        Plaintiff and Atlas expressly incorporated the AAA Commercial
Rules into their arbitration agreement.29                 These rules state at
R-7(a) that "[t]he arbitrator shall have the power to rule on his

or her own jurisdiction, including any objections with respect to
the existence, scope, or validity of the arbitration agreement or
to the arbitrability of any claim or counterclaim. 1130
       The     court   concludes   that there        is   a   valid   arbitration
agreement and that an arbitrator may determine whether Plaintiff's
FDCPA and TDCA claims are within the agreement's scope.


C.     Arbitrability of a Putative Class Action

       Plaintiff argues that Atlas is unable to compel arbitration
because her case is a putative class action. 31                ·Defendants argue
that the Note's silence on class arbitration means that the court
must compel arbitration of Plaintiff's irtdividual claims. 32
        "[A] party may not be compelled under the FAA to submit to
class       arbitration   unless   there    is   a    contractual     basis   for


      Note, Exhibit A-1 to Defendants' Motion to Compel, Docket
       29

Entry No. 11-1, p. 5.
      American Arbitration Association Commercial Arbitration Rules
       30

and Mediation Procedures, R-7(a) (Jurisdiction) , available at
https://www.adr.org/sites/default/files/Commercial Rules-Web.pdf.
       31
            Plaintiff's Response, Docket Entry No. 14, pp. 2-3           1 II.b.
       32   Defendants' Reply, Docket Entry No. 15, pp. 2-4           1 B.
                                     -12-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 13 of 22



concluding that the party agreed to do so."                 Stolt-Nielsen S.A. v.

AnimalFeeds International Corp.,              130 S. Ct. 1758,         1775    (2010)
(emphasis in original).             "The shift from in:dividual to class
arbitration     is     a    'fundamental'     change    that     'sacrifices         the
principal advantage of arbitration' and 'greatly increases risks to
defendants.'"        Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1409
(2019) (internal citations omitted).
        In individual arbitration, "parties forgo the procedural
        rigor and appellate review of the courts in order to
        realize the benefits of private dispute resolution: lower
        costs, greater efficiency and speed, and the ability to
        choose expert adjudicators to resolve specialized
        disputes." Class arbitration lacks those benefits. It
        "sacrifices the principal advantage of arbitration - its
        informality - and makes the process slower, more costly,
        and more likely to generate procedural morass than final
        judgment."
Id. at 1416 (internal citations omitted).
        Accordingly,       "the differences between bilateral and class­
action arbitration are too great for arbitrators to presume,
consistent with · their limited powers under the FAA,                      that the
part      ' . mere silence on the issue of class action arbitration
constitutes     consent        to   resolve     their       disputes    in         class

proceedings."         Stolt-Nielsen,    130 S. Ct. ·at 1776.               " [CJ lass

arbitration is a 'gateway' issue that must be decided by courts,
not arbitrators - absent clear and unmistakable language in the
arbitration clause to the contrary."           20/20 Communications, Inc. v.
Crawford, 930 F.3d 715, 717 (5th Cir. 2019).
       Because the Note is silent as to whether class claims should
be     arbitrated,     classwide    arbitration        in    this   case      is    not
                                       -13-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 14 of 22



appropriate.        But Defendants are not seeking to compel arbitration
on a classwide basis           they are seeking to compel Plaintiff to
arbitrate her individual claims. 33 Plaintiff indicated by clear and

unmistakable language that any claims arising from her agreement
with Atlas would be decided by arbitration.            Because none of the
policy concerns that underlay the Court's decision in Varela are
present,        compelling Plaintiff to arbitrate her individual claims
will not deny her the benefits of arbitration.                     Varela, 139
S. Ct. at 1416.


D.     Waiver

        Plaintiff argues that Atlas waived its right                   to compel
arbitration by suing Plaintiff in state court. 34           Defendants reply
that this argument lacks merit. 35
        "Waiver of arbitration is not a favored finding, and there is
a presumption against it."           Miller Brewing Co. v. Fort Worth
Distributing Co., 781 F.2d 494, 496 (5th Cir. 1986).                   Therefore

"the party claiming that the right to arbitrate has been waived
bears       a   heavy   burden."    Republic    Insurance    Co.       v.   PAICO
Receivables, LLC, 383 F.3d 341, 344 (5th Cir. 2004).               A court may
find waiver "when the party seeking arbitration substantially


      See Defendants' Motion to Compel, Docket Entry No. 11, p. 1
       33

("Defendants         move to compel Plaintiff        to arbitrate
her individual claims against Defendants in the Class Action
Complaint         .").
       34
            Plaintiff's Response, Docket Entry No. 14, pp. 3-5          1 II. c.
       35
            Defendants' Reply, Docket Entry No. 15, p. 4      1   C.
                                     -14-
   Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 15 of 22



invokes the judicial process to the detriment or prejudice of the

other· party."       Miller Brewing Co., 781 F.2d at 497.
     Defendants acknowledge that five months before Plaintiff filed
this action, Atlas filed a small claims action against Plaintiff in
Texas state court seeking to enforce the loan agreement.36
     Plaintiff cites Vine v. PLS Financial Services,              Inc.,   689

F. App'x 800 (5th Cir. 2017) as analogous to the present case.37
The defendant in that case pushed for criminal charges against
consumer debtors by submitting false worthless-check affidavits to

local district attorneys' offices around Texas.            Id. at 801.    The

consumers filed a class action for malicious prosecution, deceptive
trade practices,         fraud,     and the use of threats or coercion to

collect a debt.           Id. at 802.       The defendant sought to compel

arbitration on the consumers' class action. Id. The Fifth Circuit
held that the defendant had waived its right to arbitrate because
it had "'invoked the judicial process to the extent it litigated a
specific claim it subsequently sought to arbitrate.'"                 at 806
(quoting Subway Equipment Leasing Corp. v. Forte, 169 F.3d 324, 328
(5th Cir. 1999)).             The Fifth Circuit's holding rested on the fact
that the defendant had litigated the very same claim he now sought
to arbitrate, and that he had "initiated a process that invite[d]
Texas district attorneys' offices to address issues that are at
stake in the instant action."            Id. (emphasis added).   This is not

     36
          Id. at 5   1   C.
     37
          Plaintiff's Response, Docket Entry No. 14, p. 4 � II.c.
                                          15-
   Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 16 of 22



what Atlas has· done.   It has filed an action for breach of contract

against Plaintiff in state court that is distinct from Plainti              's
claims under the FDCPA and TDCA.       If Atlas prevailed on its breach
claim, that would not preclude a victory for Plaintiff on her FDCPA
and TDCA claims.
     Moreover,   Plaintiff has failed to present evidence that
Atlas's state court action materially prejudiced her.          Courts look
to three factors to determine whether a plaintiff was prejudiced:
" (1) whether discovery occurred relating to arbitrable claims;
(2) the time and expense incurred in defending against a motion for

summary judgment; and (3) a party's failure to timely assert its
right to arbitrate."    Petroleum Pipe Americas Corp. v. Jindal Saw,

Ltd., 575 F.3d 476, 480 (5th Cir. 2009).
     Plaintiff does not state what efforts Atlas has made in the
small-claims action; and the parties have not stated what, if any,
discovery has occurred in state court.          See Petroleum Pipe, 575

F. 3d at 480.     Even if the parties had proceeded through some
minimal level of discovery,        that would not be sufficient to
establish waiver.    See Pacheco v. PCM Construction Services, LLC,
602 F. App'x 945, 949 (5th Cir. 2015) (citing Tenneco Resins, Inc.
v. Davy International, AG,       770 F.2d 416,     421   (5th Cir. 1985))
(holding that "when only a minimal amount of discovery has been
conducted, which may also be useful for the purpose of arbitration,
the court should not ordinarily infer waiver based upon prejudice
      ."); see also Maldonado v .. FirstService Residential, Inc.,

                                   -16-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 17 of 22



Civil Action No. H-20-1484, 2021 WL 966064, at *6                (S.D. Tex.
Mar. 15, 2021) (citation omitted) (finding no waiver, in part,
because the parties had "not yet engaged in extensive discovery 11 ).
      Plaintiff has not provided any evidence as to the "time and

expense" she incurred defending herself from Atlas's state-court
.claims. See Petroleum Pipe, 575 F.3d at 480.         Nor does the record
show that Defendants failed to "timely assert their right to
arbitrate."      See id.   Plaintiff filed her FDCPA and TDCA claims on
January 25, 2021, 38 and Defendants moved to compel arbitration on
March 12, 2021, 39 just a little over six weeks later.         Although she
alleges that Atlas has caused her to "suffer from delay, expense,
and damage to her legal position[,]" 40 Plaintiff has not provided
evidence on any of the three factors mentioned in Petroleum Pipe,
575 F.3d at 480.     Plaintiff has not carried the "heavy burden" that
she needs to carry to prevent arbitration. See Republic Insurance
    , 383 F.3d at 344.
      Moreover, the Note makes clear that even if Atlas does not
"enforce [its]      rights every time, [it] can still enforce them
later. " 41    While such a provision does not prevent the court from

finding waiver, see Republic Insurance Co., 383 F.3d at 348-49, it


      38
           Complaint, Docket Entry No. 1.
      39
           Defendants' Motion to Compel, Docket Entry No. 11.
      40
           Plaintiff's Response, Docket Entry No. 14, pp. 4-5       1   II.c.
      Note, Exhibit A-1 to Defendants' Motion to Compel, Docket
      41

Entry No. 11-1, p. 5.
                                    -17-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 18 of 22



does suggest that Atlas's decision to deal with a claim in small

claims court should not prevent it from later enforcing its right

to arbitrate a completely separate claim.                   The court finds that

Defendants did not waive the right to arbitrate Plaintiff's claims.


E.     Arbitration By a Nonparty

       Plaintiff argues that even if the court would compel Plaintiff

to arbitrate her claims against Atlas, B&G should not likewise be

able to compel arbitration because B&G was not a party to the

arbitration contract.42            Defendants argue that B&G may assert its

right to compel arbitration because intertwined claims estoppel

applies.43

        "As a general rule, 'an arbitration clause cannot be invoked

by a non-party to the arbitration contract.'"                G.T. Leach Builders,

LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 524 (Tex. 2015) (quoting

Grigs�n v. Creative Artists Agency, L.L.C., 210 F.3d 524, 532 (5th

Cir.    2000))           But    arbitration    agreements    can    apply     to   non-

signatories        "in     rare    circumstances."        Bridas     S.A.P.I.C.      v.

Government of Turkmenistan, 345 F.3d 347,                   358    (5th Cir. 2003).

"[A] nonsignatory may invoke arbitration so long as the applicable

state       law   allows       enforcement    by   a   nonparty."      5556    Gasmer

Management LLC v. Underwriters at Lloyd's, London, 463 F. Supp. 3d

785, 791 (S.D. Tex. 2020) (citing Arthur Andersen LLP v. Carlisle,


       42
            Plaintiff's Response, Docket Entry No. 14, p. 5 � II.d.
       43
            Defendants' Motion to Compel, Docket Entry No. 11, p. 6 � B.
                                         -18-
   Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 19 of 22



129 S. Ct. 1896, 1902 (2009))               "The usual grounds under state law

that allow a nonsignatory to enforce an arbitration against a

signatory include incorporation by reference, assumption, agency,

veil-piercing or alter ego, third-party beneficiary, and estoppel."

Id. (citations omitted).            "To compel arbitration with a nonsig­

natory under intertwined-claims estoppel, there must be, first, a

sufficiently close relationship between the nonsignatory and a

signatory, and second, claims that are 'intimately founded in and

intertwined with the underlying contract obligations.'"                   Id. at 792

(quoting Jody James Farms, JV v. Altman Group, Inc., 547 S.W.3d

624,   639   (Tex. 2018)).      "Intertwined claims estoppel 'estop [s]

signatory plaintiffs from avoiding arbitration with nonsignatories'

when the relationship between the parties is such that it would be

unfair not to compel arbitration."                iiiTee   I   Ltd. v. Weatherford

Technology       Holdings,   LLC,    Civil    Action       No.    H-18-1191,    2019

WL 1430428, at *5 (S.D. Tex. Mar. 29, 2019) (emphasis in original)

(quoting In re Merrill Lynch Trust Co. FSB, 235 S.W.3d 185, 193-94

(Tex. 2007)).

       Several    factors    show    that   the    Defendants      have   a    "close

relationship" such that splitting Plaintiff's claims against them

would be unfair.      See Jody James Farms, 547 S.W.3d at 639; iiiTec,

Ltd., 2019 WL 1430428, at *5.         Plaintiff's claims center on (1) the

Collection Letter that B&G sent while acting in its capacity as a

debt collector for Atlas and (2) Atlas's decision to sue Plaintiff

six days after the date of the Collection Letter despite the

                                       -19-
    Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 20 of 22



letter's alleged implication that Plainti              would have thirty days

to pay. 44    These claims are based on the Collection Letter that B&G
sent on behalf of Atlas. Plaintiff could not make these claims if

Atlas had not sued her and thus allegedly violated the implicit
"thirty-day"      promise that B&G made in the Collection Letter.
Plaintiff's claims depend on actions taken by Atlas and B&G that
essentially combined to form the FDCPA and TDCA violations that
Plaintiff alleges.
      Plaintiff     argues   that   some    of   her       claims   involve    the
Collection Letter alone independent of the state court case. 45                But
Plaintiff does not address Defendants'             argument that all her
claims, even those focused only on the Collection Letter, involve
actions that B&G took while acting for Atlas in what Plaintiff
alleges was an agent like capacity: Plaintiff alleges that Atlas
was involved in the review and approval of the Collection Letter,
that Atlas had- a burden to monitor B&G's activities, and that Atlas
"is vicariously liable for the unlawful collection activities
carried out by B&G on its behalf.u 46        Plaintiff cannot persuasively
argue on the one hand that B&G was acting as Atlas's agent while
arguing on the other hand that the two are not sufficiently related
to arbitrate their claims together.


      44
           Docket Entry No. 1, pp. 3-4     11 22-32.
      45
           Plaintiff's Response, Docket Entry No. 14, P- 5           1 II.d.
      46
           Complaint, Docket Entry No. 1, p. 10        1   57.
                                    -20-
      Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 21 of 22



        Moreover,        Plaintiff's claims against B&G are "intimately

founded      in     and     intertwined     with    the   underlying     contract

obligations" in the Note.          See Jody James Farms, 547 S.W.3d at 639.

Each of the Defendants' alleged actions were taken pursuant to the

terms of the Note and in response to Plaintiff's alleged breach of

the     Note.       If    "the   facts   alleged    'touch   matters,'    have   a

'significant relationship' to, are 'inextricably enmeshed' with, or

are     'factually intertwined'          with    the contract   containing the

arbitration agreement, the claim meets the test and is thus

arbitrable."         Moore v. Maverick Natural Resources,           LLC, Civil

Action No. H-20-591, 2020 WL 6431905, at *3 (S.D. Tex. Oct. 15,

2020),      report        and    recommendation      adopted,   Civil      Action

No. H-20-591, 2020 WL 6392854 (S.D. Tex. Nov. 2, 2020) (quoting

Hays v. HCA Holdings, Inc., 838 F.3d 605, 610 (5th Cir. 2016)).

See also Liedtke v. Frank, 437 F. Supp. 2d 696, 699 (N.D. Ohio

2006)    ("It is clear from plaintiff's Complaint that the claims

against Frank and the Javitch firm are integrally related to the

contract containing the arbitration clause.") ; Cunningham v. Van Ru

Credit Corp., No. 06-10452, 2006 WL 3289775, at *3-4 (E.D. Mich.

Nov. 12, 2006) (compelling arbitration because Plaintiff alleged

"interdependent misconduct by              Defendant and     Capital     One" and

"challeng[ed] the legality of an arrangement between Capital One

and Defendant" such that "the outcome of the case [would] have a

significant impact on Capital One's operations, and Capital One's

involvement in the case [would] be required.")

                                          -21-
     Case 4:21-cv-00242 Document 16 Filed on 05/19/21 in TXSD Page 22 of 22


      The court finds that all the facts alleged against B&G are

inextricably enmeshed and have a significant relationship to the

terms of the Note, and thus B&G may compel arbitration despite

being a nonsignatory.

F.    Dismissing the Case

      For the reasons explained above,             the court concludes that

Defendants      may    enforce   the   arbitration       agreement   and   compel

arbitration of Plaintiff's claims.            Defendants have asked the court

to stay this case pending a final arbitration. 47

      When all issues raised in an action are bound by an agreement

to arbitrate,         the court has discretion to dismiss the action.

Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir.

1992) .        Because    Plaintiff's     claims     must    be   submitted    to

arbitration,      "retaining jurisdiction and staying the action will

serve no purpose."         See id.     Accordingly, the court will dismiss

the action without prejudice.

                          IV.    Conclusion and Order

      For the reasons explained above, Defendants' Joint Motion to

Compel Arbitration         (Docket Entry No.       11)   is GRANTED,   and this

action will be dismissed without prejudice.

      SIGNED at Houston, Texas, on this the                                2021.




                                                      SIM LAKE
                                         SENIOR UNITED STATES DISTRICT JUDGE


      47
           Defendants' Motion to Compel, Docket Entry No. 11, p. 8.
                                       -22-
